Fourth Court of Appeals
                                      San Antonio, Texas
                                              April 7, 2015

                                          No. 04-15-00198-CV

                                   IN RE David B.T. MYRICK, Jr.

                                   Original Mandamus Proceeding1

                                                ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Marialyn Barnard, Justice
                 Jason Pulliam, Justice

       On April 2, 2015, relator filed a petition for writ of mandamus and an emergency motion
for temporary relief. This court is of the opinion that a serious question concerning the
mandamus relief sought requires further consideration. See TEX. R. APP. P. 52.8(b). The
respondent and the real parties in interest may file a response to the petition for writ of
mandamus in this court no later than April 28, 2015. Any such response must conform to
Texas Rule of Appellate Procedure 52.4.

       Relator’s request for temporary relief is GRANTED IN PART. The trial court’s order and
amended order granting the motion to transfer venue filed on behalf of Moody National Bank is
temporarily STAYED pending final resolution of the petition for writ of mandamus filed in this
court.

           It is so ORDERED on April 7, 2015.

                                                      PER CURIAM


           ATTESTED TO: _____________________________
                        Keith E. Hottle, Clerk




1
  This proceeding arises out of Cause No. 14847B, styled Janice Moody v. Linda Moody, Elizabeth Moody, W.L.
Moody V, Edna M. Archer, David B.T. Myrick, Kathryn K. Pacheco, and Haden M. Beardsley, pending in the 198th
Judicial District Court, Kerr County, Texas, the Honorable M. Rex Emerson, presiding.